Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment and Argument
1.	This communication is in response to applicant's 08/06/2021 Amendment in the application of Nakao et al. for the "BASE STATION, TERMINAL, SEARCH SPACE SETTING METHOD AND DECODING METHOD" filed 05/15/2020 has been examined. This application is a continuation of 16/010,243, filed 06/15/2018, now U.S. Patent #10,693,604 which is a continuation of 15/483,918, filed 04/10/2017, now U.S. Patent #10,027,451 which is a continuation of 14/681,867, filed 04/08/2015, now U.S. Patent #9,654,259 which is a continuation of 13/806,631, filed 12/21/2012, now U.S. Patent #9,031,025 which is a national stage entry of PCT/JP2011/003901, International Filing Date: 07/07/2011 and claims foreign priority to 2010-164308, filed 07/21/2010 in Japan.  The amendment and response has been entered and made of record.  The Terminal Disclaimer filed 08/06/2021 has been received and accepted.  Claims 1-18 are pending in the present application. 

2.          Applicant’s remarks and argument to the rejected claims are insufficient to distinguish the claimed invention from the cited prior arts or overcome the rejection of said claims under 35 U.S.C. 103 as discussed below.  Applicant’s argument with respect to the pending claims have been fully considered, but they are not persuasive for at least the following reasons.

3.           In response to Applicant’s argument that the reference does not teach or reasonably suggest the functionality upon which the Examiner relies for the rejection.  The Examiner first emphasizes for the record that the claims employ a broader in scope than the Applicant’s required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed. Cir. May 13, 2004). Any term that is not clearly defined in the specification must be given its plain meaning as understood by one of ordinary skill in the art. See MPEP 2111.01. See also In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989), Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003), Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003).  The interpretation of the claims by their broadest reasonable interpretation reduces the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the failure to significantly narrow definition or scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims. 

4.      In response to Applicant’s argument that there is no suggestion to combine the references, i.e., Chung et al. (US#8,401,542) in view of Park et al. (US#9,014,073) as proposed in the office action.  The Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references.  In re Nomiya, 184 USPQ 607 (CCPA 1975).  However, there is no requirement that a motivation to make the modification be expressly articulated.  The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.  In re McLaughlin, 170 USPQ 209 (CCPA 1971).   It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Since no substantial amendments have been made and the Applicant’s arguments are not persuasive, the claims are drawn to the same invention and the text of the prior art rejection can be found in the previous Office Action.  Therefore, the Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

7.      Claims 1, 5-7, 9 & 10, 14-16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chung et al. (US#8,401,542) in view of Park et al. (US#9,014,073).
Regarding claim 1, the references disclose a novel system and apparatus for configuring a search space, decoding and control channel allocation between BS & UE, according to the essential features of the claims. Chung et al. (US#8,401,542) disclose a communication apparatus comprising: circuitry, which, in operation, configure at least one of search spaces, each (see Fig. 3, Col. 4, line 63 to Col. 5, line 21: RF unit); a transmitter, which, in operation, transmits a control channel to the terminal on the configured at least one of search spaces (Fig. 12; Col. 9, lines 23-42: decoding operation), wherein: in response to configuring a first search space in a first region and second search space in a second region, the first search space is configured based on a first association between an aggregation level of a control channel element (CCE), on which the control channel is transmitted, and a number of the candidates to be decoded in the first search space, and the second search space is configured based on a second association between an aggregation level of the CCE, on which the control channel is transmitted (see Fig. 12; Col. 9, lines 23-42: the Modulated DCIs are mapped to at least one CCE according to PDCCH format, for example, 1 CCE, 2 CCE, 4 CCE, and 8 CCE. Finally, the CCEs are mapped to physical resource elements; Table 3 shows the number of PDCCH candidates related to the CCE aggregation level which is also related to either the UE-Specific or common search space), and a number of the candidates to be decoded in the second search space, the first association being different from the second association (see Fig. 16; Col. 12, lines 27-62: the number of CCE aggregation levels supported by the common search space may be smaller than the number of CCE aggregation levels support by the UE-specific search space; based on 112 rejection is interpreted as the two different search spaces have different CCE aggregation levels), the first region being across a system band in a frequency domain, and being used for a physical downlink control channel (PDCCH), and the second region being within a band that is a portion of the system band, being assigned to the terminal, and not being used for the PDCCH (Chung et al.: Fig. 10; Col. 3, lines 1-35 & Col. 7, lines 38-66: control region/data region).
However, Chung does not expressly disclose wherein the communication apparatus is Park et al. (US#9,014,073) teaches a system and method for allocating a predetermined amount of channel resources to a relay at a Base Station (BS).  Park teaches in Figs. 5, 7 diagrams illustrated the mapping of CCEs and allocation of resources to a PDCCH for a relay in a subframe, in which R-CCEs with aggregation level 2 are mapped to eight RBs. Then, in a third search space with R-CCE aggregation level 4, the second relay performs a total of two blind decodings on RBs #64 to #95, each time on 16 RBs (Col.8, lines 22-51: third search space is configured at R-CCE aggregation).
Regarding claim 5, the references further teaches wherein a sum of a total number of the candidates in the first association and a total number of the candidates in the second association equals to a total number of the candidates in the third association (Chung et al. : see Fig. 16 Col. 2, lines 23-52; Col. 12, line 21 to Col. 13, line 58: PDCCH candidates according to CCE aggregation levels). 
Regarding claim 6, the references further teaches wherein the first region is configured from a first symbol to a third symbol in a subframe, and the second region is configured on and after a fourth symbol in the subframe (Chung et al.: Figs. 7-10; Col. 6, line 62 to Col. 8, line 33: OFDM symbols used for the PDCCHs and is transmitted in every subframe).
Regarding claim 7, the references further teaches wherein a number of resource elements included in the CCE in the second region is smaller than a number of resource elements included the CCE in the first region (Chung et al.: Fig. 16; Col. 12, lines 27-62: the number of CCE aggregation levels supported by the common search space may be smaller than the number of CCE aggregation levels support by the UE-specific search space).
Regarding claim 9, the references further teaches wherein the second region is used for a control channel different from the PDCCH (Chung et al.: see Fig. 10; Col. 3, lines 1-35 & Col. 7, lines 38-66: control region/data region).
Regarding claims 10, 14-16, 18, they are method claims corresponding to the apparatus claims above. Therefore, claims 10, 14-16, 18 are analyzed and rejected as previously discussed with respect to claims 1, 5-7, 9.
One skilled in the art would have recognized the need for effectively and efficiently configuring a search space and decoding in a telecommunications network, and would have applied Park’s allocating a predetermined amount of channel resources to a relay at a Base Station into Chung’s techniques for monitoring a PDCCH in the wireless communication system.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Park’s Method of allocating resource for relay into Chung’s wireless communication system for monitoring physical downlink control channel with the motivation being to provide a system and method for search space setting and decoding in wireless communications.
Allowable Subject Matter
8.	Claims 2-4, 8 & 11-13, 17 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.  
9.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein one of a number of the candidates when the aggregation level is 1/4 in the second/first association and a number of the 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.
11.        Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

THIS ACTION THIS ACTION IS MADE FINAL.  See MPEP ' 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
              A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
13.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Gregory Sefcheck, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
	
14.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
Aug. 17, 2021
/MAN U PHAN/Primary Examiner, Art Unit 2477